Case 3:19-cV-O4753-AET-T.]B Document 26 Filed 03/07/19 Page 1 of 2 Page|D: 1965

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DEFENSE DISTR]BUTED, SECOND
AMENDMENT FOUNDATION, INC.,
FlREARMS POLICY COALITION, [NC.,

FIREARMS POLICY FOUNDATION, ~_ Civ. No. 19-4753
CALGUNS FOUNDATION, CAL[FORNIA
ASSOCIATION OF FEDERAL ORDER
FIREARMS LICENSEES, and BRANDON
COMBS,

Plajntiffs,

V.

GURBIR GREWAL, ATTORNEY
GENERAL of the STATE of NEW JERSEY,

Defendant.

 

THOMPSON U.S.D.J.

 

IT APPEARING that on July 29, 2018, Plaintiffs Defense Distributed and Second
Amendment Foundation, Inc. filed an action in the Westem District of Texas seeking to enjoin
Defendant Gurbir S. Grewal, Attorney Genera] of New Jersey, from enforcing N.J.S.A. § 2C:39-
9([)(2) (Civil Docket No. 18-637, ECF No. 1); and it further

APPEAR]NG that on January 30, 2019, the Westem District of Texas dismissed that
action because the court lacked personal jurisdiction over Defendant Gurbir S. Grewal, Attomey
General of Ncw Jersey (Civil Docket No. 18-637, ECF No. 100); and it further

APPEAR[NG that on February 5, 2019, Plaintiffs Dcfcnse Distributed and Second

Amendment Foundation, Inc., among others, filed an action in this Court seeking to enjoin

Case 3:19-cV-O4753-AET-T.]B Document 26 Filed 03/07/19 Page 2 of 2 Page|D: 1966

Defendant Gurbir S. Grewal, Attomey General of New Jersey, from enforcing N.J.S.A. § 2C:39-
9(1)(2) (ECF No. 1.); and it further

APPEAR]NG that on February 27, 2019, Plaintiffs Defense Distributed and Second
Amendment Foundation, Inc. filed a Motion to Amend Judgment in the Western District of
Texas as to Defcndant Gurbir S. Grewal, Attorney General of New Jersey (Civil Docket No. 18-
637, ECF No. 102); and it further

APPEARING that on March 3, 2019, Defendant Gurbir S. Grewal, Attomey General of
New Jersey, seeks an order for this Court to stay this action pending resolution of the action in
the Western District of Texas (ECF No. 20); and it further

APPEAR]NG that on March 7, 2019, counsel for Plaintiffs, Charles Flores and Daniel
Schmutter, and counsel for Defendant, Melissa Medoway and Glenn Moramarco, participated in
a conference with the Court wherein Plaintiffs opposed the requested stay (ECF No. 25);

IT IS On this 7th day Of March, 2019,

ORDERED that all proceedings in this action are STAYED until the action in the

Westem Distn`ct of Texas (Civil Docket No. 18-637) is resolved and no other motions for relief

ANNE E. THOMP'soN, U.sJ§.J.

and/or appeals are viable.

